 

Exhibit 10.13

 

[WEST LOGO TO APPEAR HERE]

 

To:

 

Steven M. Stangl

   

From:

 

Nancee R. Berger

   

Date:

 

February 10, 2003

             

Re:

 

2003 Compensation Plan

   

--------------------------------------------------------------------------------

 

Your 2003 compensation plan (“Plan Year”) for your employment as President for
West Interactive Corporation (the “Company”) is as follows:

 

1.   Your base salary will be $200,000. Should you elect to voluntarily
terminate your employment, you will be compensated for your services through the
date of your actual termination per your Employment Agreement.

 

2.   The rate factors used to calculate your pre-tax, pre-corporate allocation
profit bonus are being revised according to the schedule below. You are eligible
to receive a quarterly performance bonus based on each quarter’s pre-tax,
pre-corporate allocation profit growth when compared to the same quarter the
previous year. A negative differential will result in a loss carry forward to be
applied to future bonus calculations. The bonus will be calculated by
multiplying the year-to-date pre-tax, pre-corporate allocation profit
differential times the rate factor from the table below minus bonuses paid
year-to-date for the respective calendar year.

 

Rate Factor

.014

 

3.   In addition, if West Corporation achieves 2003 net income of $.05 per share
greater than its stated expected 2003 EPS, you will be eligible to receive an
additional one-time bonus of $50,000. You will be paid the amount due for the
quarterly bonus within thirty (30) days after the financial statements for
December 2003 are prepared, but in no event will be paid later than February 28,
2004.



4.   All pre-tax profit and net income objectives are based upon the Company’s
operations and will not include profit and income derived from mergers,
acquisitions, joint ventures, stock buy backs or other non-operating income
unless specifically and individually included upon completion of the
transaction.

 

5.   The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

 

By:

 

/s/    STEVEN M. STANGL

--------------------------------------------------------------------------------

   

Employee—Steven M. Stangl